816


 OFFICE OF THE AlTORNEY GENERAL OF TEXAS
                   AUSTIN




Eon. Henry C. IQ10
Coun%y Att ornsy
Hap sounty
San Mareds, Texas




                               on the folkwing
Ron.   Henry   C. Kyle,   Page   2



       purpose8,and not exaeedlnq fifteen oents
       ior mad6 and bridges,    and not exueedlng
       fifteen oenta to pay Juror8,    on the one bun-
       dred dollnrs valuation, exospt for the pay-
       ment of debt8 inou'wed prior to tbe adoption
       of the twmadnent &~pteatbsr22th. 1283; and
       for the ereatlon of pub110 buildings, atrBet8,
       sewers, water works an6 other permment      lm-
       provtwmnts, not to i~xoesd twenty-flv4 cents
       oa the one hundred dollars valmtion,     In any
       ons year, and sxaept as 1s In this Constitu-
       tion otberwlae pravided: and the Leglslaturs
       may alw, authorlao &n additional annual a6
       valomm tax to be levisd and ool~leoted    for
       the further naintenanoe of the publics roads;
       provided, that a mJorlty     oi the qualltied
       pmperty tax-paying    vetem of the ooonty Tot-
       Ing at as elrotlon to be held for that pur-
       porn shall votr 8ubhtax, not to exaeed iii-
       tssn oen(;aon the one hundred dolhir8 valua-
       tion at the prc+~~Q subjeot to taretloa In
       aueh oounty. And the hg:BlatUlW      may pa88
       looal laws for the maintammar, OS the publlo
       road8 and hi&ways, without the leeal. nc~ticae
       required for 6peoiaXor &ma3 lm.”

          Artfole 22!52,Revised OirlX Statutes, reforriag
to the oon&sBlcmws*   aourt, reads a6 follwsr

          *kid oourt; shall have the power k, levy
   i Rnd UOll6Ub a tsl for UQUEty  ~~BeB,    &id $0
     oxoeed twenty-five ~oents on the one hundred
     dollars valuation, and a tax not to exoeed
     fifteen OOutB on the one hundred dol1a.m val-
     uatlon to supplement th6  jury fund of the
     oounty, and not TV exoeed iiiteen wants for
     roads and bridges cm the one hundred dollar8
     valuation, except tar the payment of debta
     inourred prior to the adoption of the samnd-
     sent to the Camtitutlan,   Se tenbar 25,.& D.
     lsBs, and ror the ewdation OS publlo bu.lltM.ngya,
       ~~~~:~~~~~~~‘~~~r~~~Q~~dt~~~~-~~v~~
Hon. Eenry C. Kyle, Pag        S



       oents   on the, one hundred dollars valuation
       in any one year, and exaept aa in the Con-
       stitution othemlse provided. They may levy
       au additional tax for road purposes not to
       exoeed fifteen osnte on the one hundred dol-
       lar   valuation of the property aubjeot to
       taxation, under the llmltatiooa and in the
       manner provided for in hrtlole 8, Sea. 9,
       of the Corrrtftutlon and in pursuance of the
       laws relating thereto.*

                Axtlals 6593, Revisad Civil Statutes, reads
88   follonar

             FEach oounty olerk shall provlds sult-
       abl,e books far his office, and keep regular
       and faithful eeoounts oi‘the expenses there-
       Of.   such eooounts shall be audited by the
       commissioners oourt and paid oat or the oounty
       treasury.*

           Seotfon 9 or Artiols 8 of the Texas Constitution,
qbare quoted, presarlbes the maxlmnn rata cg taxes for
geE8rti  &WrpoB8B,  Sac roads a!16 bri&os, far jrtriea,  and
for the CmotiOn    of pub110 bilildinga,UtxWt(l, ~ewera,
waterwork     and other pemansnt improwmsats.     The imms-
diats purpose or said provl8lon of the CoaPtltutlon Is to
limit the emant of taxsa that nrl@t bs Ealsed for tha
eevual gurpoeea; but it is also deQpaated to fnhlbit
eroeselve erpendlturss ror any rruoh purpose, and to re-
qtire that any and all maales raised for taxation shall
be applied to that partioulw    purpose and no other.    See
the oass of AUlt 011. Eale County, U.6 SW 889.

           The OQSB of Carroll vs. w111LlRlna,202 SW %O&,
holds,anong other thlngs,that tbs GanstLtutlon sontam-
plates that, ea a watter of aomtaon honesty and fair
Usallngis, tax money taken from the people ostensibly for
one purpom   ahall be expead?d for that purpose alone, as
well a8 the tax rats, for that partloular aless, ahalt
not eroasd the presarlbsd madaum.

          The case of EIenderaon County vs. Burke, 268 S.W.
94, holds,slnong other things, that the statute requlras
that any and all eonsy raised by texatfon roar any S&J
Han. Henry C. Kyle, Fag9 4



purpose shall bc applied, faithfully to tiqt partioular
purpose, e6 needed therel'or, an8 not to any other pur-
poe0 or us0 whataoe~8r.  See Artiole SSSS, Revised Civil
statutes.

          Opinion IQ. O-l810 or this d0partment holds
that money tron ths psrmanont lmpromuwnt fund oannot
be legally wed to purohase road maohlnery.

               tie call your ettention to the r0ii0wing laa-
@age     in   Seotlon  9 or Artiole 8 of the Constitution, to-
wit:

             *ror  the urootlon~ 0r pub110 btudw6,
        Irtteete. sewers. water work8 and other p0-a
        ent imprWwentB."

Undex  the rouailiar 'rule or oonstrwtlon    k&m   a8 *oft&dun
genexiP,   record books or the aountf     clerk oould not b0
rmmonabl~   oonstnwd to be an *other pmmnent        improve-
aabnt.*

          fn answer to your rfrrt qpeation you axe re-
apectrully adriaed that it 18 the opinion or thlr depart
ment that the same should ba answwed  in the ne,gatilreand
it 16 80 ansuw0&

           aith reter0n00 to your oeoond quastlcm, w6 re-
speotrully oall your attentloa to the rollowiq portlnsnt
p~~v~~ioas 0r Section lo or prtloi0 mma,    mrised  civil
statuteaJ* to-witr

             wl~ono o? the laonies so .&laced to the 0re-
        dlt or the Fuad and Brfdgb Fund Or a 0ountf
        shall be used to pay th0 salary or awpsnmtion
        0r any county judge  or county oomloeloner,
        but ali mid monlss shall be uesd ior th0 OOLL-
        strtition and ~lntenanoe    of 1PteraL roads in
        auoh oounty under the Wlperr~iO~ ar the sounty
        engineer, if them be oneb, and Ii thsrtr ia mo
        au0h engineer, then th0 county c~~lllfesionera'
        oourt shall have the authority t0 oolmsand the
        aervloes or the divldlOn engfneer Of the Stata
Eon. Henry G. Kyle, Page 5


     KIghnay Departmentror the purpoee or super-
     vIsIhg the constructionand eurvsylng of
     lateral roads In their respsotive oouutles.
     All funds allotmted to the oountIss by the
     provisions or this aot (Art& 667Sa-1 to
     6675a-14;Fenal Code Art. 80%) my be used
     by the counties In the payment of obligations,
     If any Issued and Incurred In the oonetructlon
     of and lxuprovenent oi all roads, Including
     State !lIghwaysof such oounties and district.8
     thereIn; or of tha Improvementof the roads
     comprisingthe county road system.w
          Opinion P?o.O-1161 of this department,holds
that the oormIeaIonera*court of Gregg County, Texas, oan-
not Eegnl'lytransrer monies reaelved rr0i7i
                                          automobIle rsgia-
trations to the ofllaers* salary tundd the oounty, regard-
less 0r the status of the general fund or eaid crounty.
          Sootion 10 0r titIal8 6675a, supra, 8pedri08iiy
provides how suah fuhds shall be erpended and euoh prorl-
sions are clear and unarbiguou~.
          In answer to your seuond question, you are m-
speotrullyadvised that It is the oplnlon or this depart-
ment that the same should be answered 5.nthe negative,
and It la 8o answered.
                               Very truly yours




                                                      0
                                                      APPROVED
                                                      qOG0
                                                      OPlNlON